


ALEXANDER & BALDWIN, INC.
 
EXECUTIVE NOTICE OF GRANT OF STOCK OPTION
 
Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Alexander & Baldwin, Inc. (the “Corporation”):
 
Optionee:
 
Grant Date:
 
Exercise Price:                                   $____ per share
 
Number of
Option Shares:                                    _____ shares
 
Expiration Date:                                               
 
                               Type of Option:
Non-Statutory Stock Option

 
Exercise Schedule:
 
Number of Option Shares:                                  Exercise Date:
 
                                                                 _____________             
 
                                                                 _____________             
 
                                                                 _____________             
 
The Option shall become exercisable in a series of three (3) successive annual
installments, as set forth above, upon Optionee’s completion of each successive
year of Service over the three (3)-year period measured from the Grant
Date.  Except as provided in Paragraph 5 of the form Stock Option Agreement, the
Option shall not become exercisable for any additional Option Shares after
Optionee’s cessation of Service.
 
Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Alexander & Baldwin, Inc. 2007 Incentive
Compensation Plan (the “Plan”).  Optionee further agrees to be bound by the
terms of the Plan and the terms of the Option as set forth in the form Stock
Option Agreement attached hereto as Exhibit A.  A copy of the Plan is available
upon request made to the Human Resources Department at the Corporation’s
principal offices (822 Bishop Street, Honolulu, HI 96813).
 
Coverage under Recoupment Policy. By accepting this Option, Optionee hereby
agrees that:
 
(a)           Optionee is subject to the Alexander & Baldwin, Inc. Policy
Regarding Recoupment of Certain Compensation, effective as of January 1, 2011,
the terms of which are hereby incorporated herein by reference and receipt of a
copy of which Optionee hereby acknowledges; and
 
(b)           Any incentive compensation that is paid or granted to, or received
by, Optionee on or after January 1, 2011 (including any incentive compensation
that is paid to, or received by, Optionee on or after January 1, 2011 pursuant
to an incentive compensation award made to Optionee prior to January 1, 2011)
and during the three-year period preceding the date on which the Corporation is
required to prepare an accounting restatement due to material non-compliance
with any applicable financial reporting requirements under the federal
securities laws shall, accordingly, be subject to recovery and recoupment
pursuant to the terms of such policy.
 
For purposes of such recoupment policy, “incentive compensation” means all cash
or equity-based bonus (e.g., any stock award, restricted stock unit award or
stock option grant or shares of Common Stock issued thereunder) or any profit
sharing payment or distribution that is based upon the achievement of financial
performance metrics.  An additional copy of the recoupment policy is available
upon request made to the Corporate Secretary at the Corporation’s principal
offices.
 
Continuing Consent. Optionee further acknowledges and agrees that, except to the
extent the Plan Administrator notifies Optionee in writing to the contrary, each
subsequent option grant made to him or her under the Plan shall be subject to
the same terms and conditions set forth in the form Stock Option Agreement
attached as Exhibit A to this Notice of Grant of Stock Option, and Optionee
hereby accepts those terms and conditions for each such subsequent option grant
that may be made to him or her under the Plan and hereby agrees to be bound by
those terms and conditions for any such option grants, without any further
consent or acceptance required on his or her part at the time or times when
those option grants may be made.  However, Optionee may, at any time he or she
holds an outstanding option under the Plan, request a written copy of the form
Stock Option Agreement from the Corporation by contacting the Corporation’s
Human Resources Department at the Corporation’s principal offices.
 
Employment at Will.  Nothing in this Notice or in the form Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause.

 
Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the form Stock Option Agreement attached
as Exhibit A.
 
DATED:
 


 

 
ALEXANDER & BALDWIN, INC.
   
By:
             
Title:
Vice President
             
                OPTIONEE
           
Address:
           




 
 

--------------------------------------------------------------------------------

 
